DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 7-12, and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naoyuki Nagafuchi et al. (European Patent Application EP 1655695), hereinafter ‘Nagafuchi’ in view of William P. Motzer et.al. (US 2011/0295427), hereinafter ‘Motzer’, further in view of Clifford Hatcher et al. (US 2013/0194413), hereinafter ‘Hatcher’, and in further view of Bradford Morse et al. (US 2007/0225931), hereinafter ‘Morse’.

With regards to Claim 1, Nagafuchi discloses a method, comprising: a communication circuitry (transmission/reception apparatus 6 and 8 [0017]; The by reading another tag 15, Fig.1; if the temperature or pressure of a compressor exists is normal, that is highly possible that a problem has been raised in the nozzle of a burner or a combustion system [0034], Right Column, Lines 1-4; the determiner 100 produces a `no good` result of determination and the procedure error information 103 shows Manual No. 1.1.2. [0072]).
Nagafuchi also discloses that it is known in the art to have an inspection plan (work process for an inspection [0006]).

Nagafuchi also discloses a processor in communication with a memory device (PC 5, Fig.4) that performs determining a step of the inspection process and processing data ([0028-0029]) by the inspection equipment (mobile equipment 12, Fig.4) implying a processor of the inspection equipment.
Nagafuchi also discloses: querying an instructional aide data source for a corresponding instructional aide associated with the first and second inspection steps and automatically presenting, via an electronic display, a corresponding instructional aide [0061-0062, 0082].  
Nagafuchi also discloses determining the execution of first inspection step (an input indicating completion of the work Item [0068]; the determiner 100 produces a 'good' result of determination [0072]).
However, Nagafuchi does not necessarily disclose receiving, via a communication circuitry, an inspection plan comprising a plurality of inspection steps from a data service provider, determining, via a processor of a borescope, a location of 
Hatcher discloses borescope inspections [0007] where the locations are predetermined such as a first (start) location (Automatic camera positioning and image capture can be initiated automatically [0013]; “start” position [0066]) and second location (implied as in “automatically positioning the camera field of view (FOV) to an area of interest within the machinery along a pre-designated navigation path” [0013]) based on an inspection plan comprising a plurality of inspection steps and received from a data service provider (A navigation path is provided to the control system. Thereafter the gas turbine is inspected by automatically positioning the inspection scope and camera field 
Hatcher also discloses discerning a first and second inspection steps within an inspection process that is being performed by the inspection equipment among a plurality of steps that correspond to an inspection process (Position signal information from each encoder is accessed by the motion controller 186. The motion controller 186 correlates respective motor encoder signals with inspection scope 60 spatial position [0059]; A navigation path sequence can move the camera head field of view from one position of interest to another position of interest, [0069]) and determining, based on the sensing of the dynamic transition, the execution of the first inspection step (A navigation path sequence can move the camera head field of view from one position of interest to another position of interest. For example, an inspection scope can be affixed to a combustor inspection port, whereupon the inspection system can capture and record images of internal components within the combustor, then move to the leading edge of Row 1 vanes, pass through those vanes and inspect the leading edge of Row 1 blades [0069]; the inspection scope moves along the navigation path between sequential positions, Claim 5, i.e. following the execution of an inspection step, emphasis added).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Nagafuchi in view of Hatcher to receive, via a communication circuitry, an inspection plan comprising a plurality of inspection steps from a data 
		Motzer also discloses a processor in communication with a memory [0023] and discloses determining, via a processor of a borescope (processor 404, Fig.3), a first location of an active portion of the borescope (articulated robotic system 200 may be, but is not limited to … a bore scope [0016]; sensor 206/102, Fig.2) in relation to another portion of the borescope (determining a second position of the remote sensor relative to the first position of the remote sensor [0013]; local coordinate measurement system 300 facilitates aligning articulated robotic system 200 and/or structure 104 with respect to a coordinate system to enable registering a relative location of positioning sensor 206 and inspection sensor 102 [0020], i.e. a first location of an active portion such as sensor 102, in relation  to another portion of the borescope such as points on base 212, emphasis added) and a first orientation of the active portion of the borescope (accurately determine … an orientation of … articulated robotic system 200 relative to local coordinate measurement system 300 [0030]), wherein the determining is based on inspection data indicative of one or more of the first location and first orientation (use cameras to process image data to determine the location of positioning sensor 206 within structure 104 [0018]), the inspection data detected by a probe coupled to the borescope (sensor 206/102, Fig.2); sensing, via the borescope, a dynamic transition of the active portion from a first location to a second location, a dynamic transition of the active portion from first orientation to a second orientation, or both, wherein the sensing 
		Motzer also discloses discerning a first and second inspection steps from the plurality of inspection steps based on the determined first (in part) and second location and first (in part) and second) orientations of the active portion of the borescope (Fig.4, Steps 508-518; A first position of the remote sensor is determined, and movement of the remote sensor is tracked  [0004]; (c) determining a first position of the remote sensor; (d) determining a second position of the remote sensor [0013]; and as discussed above in [0033]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Nagafuchi in view of Hatcher, in further view of Motzer to use a borescope as an inspection equipment known in the art for inspecting hard-to–reach areas of a target object having spacial restrictions (Motzer [0002]) and automatically present, using a processor in communication with a memory device, via an electronic 
Morse discloses the inspection data detected, via a global positioning system (apparatus 100 can include a GPS location detector 5206 outputting location coordinate values [0076]; also [0095] and  [0144]), by a probe coupled to the borescope (Fig.1B; [0055]).


		With regards to Claim 2, Motzer additionally discloses that the second location is defined in relation to the first position (the second location of positioning sensor 206 may be determined 518 based at least on the first position of positioning sensor 206 and the movement tracked from the first position to the second position [0033]).

With regards to Claim 3, Nagafuchi discloses the claimed invention as discussed above with regards to the rejected Claim 1, where Morse discloses determining the location of the active portion comprises referencing a global positioning system.

With regards to Claim 7, Nagafuchi in view of Hatcher, in further view of Motzer, and Morse discloses the claimed invention as discussed and modified in Claim 1.
Nagafuchi also discloses a work-navigation process 21 [0060] and determining particular portions of an inspection process (by detecting individual steps A-D [0072]).
However, Nagafuchi does not specifically presenting, via the display, a transitional instructional aide after the first instructional aide and before the second instructional aide.


		With regards to Claim 8, Nagafuchi in view of Hatcher, in further view of Motzer, and Morse discloses the claim limitations as discussed with regards to Claim 1. 
		In addition, Nagafuchi discloses a system, comprising: an inspection equipment useful for performing an inspection process comprising a plurality of steps [0023, 0035, 0040-0047], position detection logic (function 43 fetches plant information from the tag 15, [0032]), comprising machine-readable instructions (implied), configured to identify a first location of a portion of an inspection equipment (function 43, Fig.4 and as discussed in Claim 2); step detection logic, comprising machine-readable instructions (implied), configured to determine a particular portion of an inspection process associated with the first location (function 44, Fig.4; [0032]; determining a work site, [0069]; determining work done at (one of) steps A, B, C, and D [0072]); presentation hardware (displayed function 39, [0032]; Fig.4); and at least one processor (implied) configured to implement the position detection logic, the step detection, and control the presentation hardware, or any combination thereof.
However, Nagafuchi does not specifically disclose a camera tip of an insertion tube of the borescope, sensing a dynamic transition in the first location of the active 
Motzer discloses a camera tip of an insertion tube of the borescope [0015] and sensing a dynamic transition in the orientation of the active portion camera tip to the second orientation, or both, as discussed in Claim 1.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Nagafuchi in view of Hatcher, in further view of Motzer, and Morse to use a camera as an active portion of the borescope to sense particular steps of the inspection process as a well as a dynamic transition between the steps as known in the art to implement the inspection routine as discussed in Claim 1.

With regards to Claim 9, Nagafuchi additionally discloses the presentation hardware comprises: an electronic display configured to present video, images, or both; or at least one speaker configured to present audio; or both (display function 39, Fig.4).

With regards to Claim 10, Motzer additionally discloses that the inspection equipment comprises a probe and wherein the step detection logic uses a location of the probe to identify the first or second location (inspection sensor 102, Fig.2).

With regards to Claim 11, Nagafuchi additionally discloses that the inspection equipment comprises communications circuitry configured to communicatively couple with a data provider (transmission/reception apparatus 6 and 8, Fig.1), such that a machine-readable version of the inspection process may be received from the data 
With regards to Claim 12, Nagafuchi in view of Hatcher, in further view of Motzer, and Morse discloses the claimed limitations as discussed above with regards to the rejected Claims 8 and 3.

With regards to Claim 15, Nagafuchi in view of Hatcher, in further view of Motzer, and Morse discloses the claimed invention as discussed above with regards to the rejected Claims 8 and 7.

With regards to Claim 16, Nagafuchi in view of Hatcher, in further view of Motzer, and Morse discloses the claimed limitations as discussed above with regards to the rejected Claims 1 and 8. 
Nagafuchi also discloses storing the inspection data and associated identifier in a data store for subsequent retrieval [0035, 0044, 0047, 0052, and 0082] when the inspection equipment detects that it is in the first location, the orientation, or both [0018, 0032, 0082].
Nagafuchi discloses capturing inspection data using the inspection equipment (image capture apparatus 13, Fig.1).
However, Nagafuchi does not specifically disclose storing the inspection data and the associated identifier in a data store for subsequent retrieval, when the inspection equipment detect that it is in the first and second location, orientation, or both. 


With regards to Claim 17, Nagafuchi in view of Hatcher, in further view of Motzer, and Morse discloses the claimed limitations as discussed above with regards to the rejected Claims 1 and 16.

With regards to Claim 18, Nagafuchi in view of Hatcher, in further view of Motzer, and Morse discloses the claimed limitations as discussed above with regards to the rejected Claims 1 and 16.

With regards to Claim 19, Nagafuchi discloses the claimed invention as discussed above with regards to the rejected Claims 16 and 9, where the visual inspection device (electronic display) is disclosed.

 Claim 20, Nagafuchi further discloses using identifying metadata tags to associate the particular portions with the inspection data (Tags 15, Fig.1; Col.4, Lines 10-14).

With regards to Claim 21, Nagafuchi further discloses that the first inspection step includes one of calibration and image capture ([0010].
Motzer discloses a calibration step [0034].

With regards to Claim 22, Nagafuchi further discloses that discerning the first inspection step from the plurality of inspection steps includes identifying the first inspection step from the plurality of inspection steps ([0068, 0072]).
Hatcher and Motzer also discloses this feature as discussed in Claim 1.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagafuchi in view of Motzer, and further in view of Hatcher, Morse, and further in view of James L. Owens (US 5644394), hereinafter ‘Owens’. 

With regards to Claim 5, Nagafuchi in view of Motzer, and further in view of Hatcher, and Morse discloses the claimed invention as modified in Claim 1.
However, Nagafuchi does not necessarily disclose determining an exposed length of an insertion tube of a borescope, and querying, via the processor, the data source for the step, wherein the step is associated with the exposed length of the 
Motzer discloses determining a desired movement of an insertion tube of a borescope [0017], i.e. a movement corresponding to the exposed length of an inserted borescope, by monitoring movement of an active portion of a borescope (inspection sensor 102 [0018]) to a suitable position [0032]).
Ownes discloses a borescope extending through the inspected part (The borescope, a fiber optic cable connected to a light source, is inserted through borescope openings within the engine case and into the engine, Col.1, Lines 40-42).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Nagafuchi in view of Motzer, and further in view of Hatcher, Morse, and further in view of Ownes to determine an exposed length of an insertion tube of a borescope inserted into an opening because the length would be characteristic of a location of the portion of the inspection equipment (for example, a borescope camera at a tip of the borescope) that would correspond to a particular inspection step thus identified based on a quarry process. 

With regards to Claim 6 Nagafuchi in view of Motzer, and further in view of Hatcher, Morse, and further in view of Ownes discloses the claimed invention as modified in Claims 1 and 5.
However, Nagafuchi does not necessarily disclose determining a distance between a camera tip and a retractable opening of the borescope.

Motzer also discloses measuring a distance between a camera tip and an exterior features of a robotic system (meter 302 measures relative distances of an exterior features 210 of articulated robotic system 200, such as points on base 212 [0020]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Nagafuchi in view of Motzer, and further in view of Hatcher, Morse, and Ownes to determine a distance between a camera tip and an opening of a borescope, similar to the location determination serving as a basis for determining a particular inspection step thus identified via a quarry process as discussed in Claim 5, while using a retractable borescope opening as a starting/base measure for a  borescope advancement into a body of a target object if such opening would exists in a borescope for particular technological reasons as opposed to keeping the constant openings in a body of the borescope as known in the art (borescope openings, Owens, Col.1, Line 43) and using such exterior features discussed in Motzer instead.

With regards to Claim 14, Nagafuchi in view of Motzer, and further in view of Hatcher, Morse, and further in view of Ownes discloses the claimed limitations as discussed in Claims 8, 5, and 6.

Response to Arguments	
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
The Applicant argues (p.12): …the local positioning system does not determine the first position of inspection sensor 102 based on inspection data indicative of one or more of the first location and first orientation. Instead, Motzer describes manually navigating the arm 204 by a user 412 via graphical presentation interface 406 and/or input interface 408. See para [0032] of Motzer. 
Additionally, the inspection system in Motzer (e.g., system 100) allows a user to selectively position the inspection sensor 102. For example, Motzer describes that the inspection system includes a presentation interface 406 that enables the presentation of information to a user 412 in order to "selectively position and/or visualize the position of inspection sensor 102." See para [0026] of Motzer. A person skilled in the art would not modify Motzer such that a first location and a first orientation of the inspection sensor 102 determined by a processor, based on inspection data because doing so would render the robotic system in Motzer unsatisfactory for its intended purpose of allowing the user 412 to position the inspection sensor. MPEP §2143.01 quoting In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). 
The Examiner respectfully disagrees. 
In addition to a manual navigation referenced above, Motzer discloses another “intended purpose”: an automatic navigation (data provided by inspection sensor 102 and/or positioning sensor 206 may be used to enable partial and/or full automation of 
In addition, Hatcher (Automatic camera positioning … can be initiated automatically [0003]) as well as Morse (Apparatus 100 may carry out all of the steps described in FIG. 5a automatically without user input other than the input initiating the media file collection [0094]), address automatic navigation based on inspection data “to selectively position and/or visualize the position of inspection sensor”.
Therefore, it would be obvious to one with ordinary skill in the art to combine Nagafuchi with teachings of Motzer, Hatcher, and/or Morse to determine “a first location and a first orientation” of an active portion of the borescope by a processor as claimed.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863